Citation Nr: 0304498	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  96-28 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for headaches, claimed 
as a manifestation of an undiagnosed illness.

2.	Entitlement to service connection for nausea, claimed as 
a manifestation of an undiagnosed illness.

3.	Entitlement to service connection for excessive 
sweating, claimed as a manifestation of an undiagnosed 
illness.

4.	Entitlement to service connection for fatigue, claimed 
as a manifestation of an undiagnosed illness.

5.	Entitlement to service connection for swelling from 
insect bites, claimed as a manifestation of an 
undiagnosed illness.

6.	Entitlement to service connection for symptoms of a flu- 
like virus, claimed as a manifestation of an undiagnosed 
illness.


7.	Entitlement to service connection for red eyes, claimed 
as a manifestation of an undiagnosed illness.

8.	Entitlement to service connection for joint pain, 
claimed as a manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In July 1998, the Board remanded 
the veteran's claims to the RO for further development.  In 
November 2000, the Board denied the veteran's claims of 
entitlement to service connection for nightmares and 
depression, claimed as manifestations of an undiagnosed 
illness, and remanded the remaining claims to the RO for 
additional evidentiary development.



FINDINGS OF FACT

1.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of headaches have been variously attributed to known 
clinical diagnoses of tension, migraine, and sinus 
headaches, with a normal computed tomography (CT) scan 
of the head in 1994.

2.	The competent and probative medical evidence of record 
fails to demonstrate that the veteran currently has a 
disorder manifested by nausea.

3.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of flu-like virus symptoms have been attributed to a 
known clinical diagnosis of chronic sinusitis.

4.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of excessive sweating have been variously attributed to 
known clinical diagnoses of mild or moderate obesity and 
anxiousness.

5.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of fatigue have been attributed to a known clinical 
diagnosis of depressive disorder, not otherwise 
specified.

6.	The competent and probative medical evidence of record 
fails to demonstrate that the veteran currently has a 
disorder manifested by swelling from insect bites. 

7.	The competent and probative medical evidence of record 
demonstrates that the veteran's post-service complaints 
of red eyes have been variously attributed to known 
clinical diagnoses of dry eyes, meibomian gland 
dysfunction, acne rosacea, and possibly allergic 
conjunctivitis and chronic conjunctivitis; he is also 
diagnosed with presbyopia, which is a developmental 
condition.

8.	The competent and probative medical evidence of record 
reflects that the veteran's subjective complaints of 
bilateral knee and hip pain have been variously 
attributed to known clinical diagnoses of mechanical 
knee and low back pain, bilateral hip degenerative joint 
disease, and bilateral knee degenerative joint disease 
without ligamentous instability.


CONCLUSIONS OF LAW

1.	Headaches were not incurred in or aggravated by active 
service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2002).

2.	Nausea, as due to or a manifestation of an undiagnosed 
illness, was not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2002).

3.	Excessive sweating was not incurred in or aggravated by 
active service, to include as being due to or a 
manifestation of an undiagnosed illness.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 5103, 5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2002).

4.	Fatigue was not incurred in or aggravated by active 
service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2002).

5.	Swelling from insect bites, as due to or as a 
manifestation of an undiagnosed illness was not incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2002).

6.	Symptoms of a flu-like virus were not incurred in or 
aggravated by active service, to include as being due to 
or a manifestation of an undiagnosed illness.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5103, 
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.317 (2002).

7.	Red eyes were not incurred in or aggravated by active 
service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2002).

8.	Joint pain was not incurred in or aggravated by active 
service, to include as being due to or a manifestation 
of an undiagnosed illness.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5103, 5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran' service medical records does not 
reflect complaints or findings associated with headaches, 
nausea, excessive sweating, fatigue, swelling from insect 
bites, symptoms of flu-like virus, red eyes,and/or joint 
pain.  The records do not include an entrance or separation 
medical examination report.  The veteran's service records 
document his active military service in the Southwest Asia 
theater of operations from December 1990 to May 1991. 

In January 1995, the veteran submitted a Veteran's 
Application for Compensation or Pension (VA Form 21-526), in 
which he claimed service connection for nightmares, 
depression, headaches, nausea, excessive sweating, fatigue, 
swelling from insect bites, symptoms of a flu-type virus, red 
eyes, and joint pain.  At that time, he did not characterize 
his claim as one for benefits based on disability resulting 
from an undiagnosed illness incurred as a result of his 
participation in the Persian Gulf War.

Post-service medical records associated with the claims file 
include private hospital records dated in January 1993.  The 
records reveal that the veteran was treated for a scalp 
abrasion and contusion after being shot in the head with a 
paint pellet.

According to other private hospital records, dated in June 
1993, the veteran was treated for an adverse reaction 
following an insect bite.

Private treatment records from J. S., M.D., dated in May and 
June 1994, reflect the veteran's complaint of headaches.  

Also of record are VA medical records, dated from July 1994 
to January 1996.  These records note his treatment and 
diagnoses for headaches, myalgias, and arthralgias, as well 
as an anxiety disorder. 

In July 1994, the veteran underwent a VA Persian Gulf War 
protocol examination.  He completed a Persian Gulf Registry 
examination form and complained of having headaches, joint 
pain, and nightmares.  According to the examination record, 
the veteran complained of headaches as well as joint pain 
that he described as generalized, but mainly involving his 
knees and elbows.  The veteran also reported having suffered 
from fatigue for a couple of years, as well as nausea, that 
occurred more so with his headaches, but also separately with 
epigastric pain.  On clinical evaluation, findings were 
essentially normal.  Results of laboratory test performed at 
the time were essentially normal.  A test for a rheumatoid 
factor was negative.  X-rays of the veteran's bilateral hips, 
pelvis, and chest were negative.  A computed tomography (CT) 
scan of the veteran's head was normal.  An upper 
gastrointestinal (GI) series showed a small sliding-type 
hiatal hernia without evidence of gastroesophageal reflex, 
and was otherwise negative. 

In June 1995, the veteran underwent a VA general medical 
examination.  According to the examination report, the 
examiner noted his complaints of chronic nightmares, 
headaches, nausea, red eyes, fatigue, bone aches, low back 
pain, depression, and, profuse sweating.  On clinical 
evaluation, there were no abnormal findings.  The VA 
examiner's diagnosis was multiple complaints, with an 
unremarkable physical examination, except for a lipoma on the 
mid/lower back.  

Later in June 1995, the veteran underwent a VA neurological 
evaluation.  The examination report indicates he reported 
that, while in the Persian Gulf region, he was responsible 
for maintaining order and security among the refugees, as 
well as the prisoners-of-war.  The veteran also complained of 
headaches, noting that these sometimes lasted for a whole 
day, and that he took aspirin, which helped, but that the 
pain ultimately would not go away.  He reported that the 
headaches occurred five to six times each month.  Following a 
clinical evaluation, the examiner's diagnostic impression was 
of a normal neurological evaluation.  The VA examiner 
commented that the veteran's headaches were not classifiable 
in the usual system and could reflect either a migraine 
without aura or, more likely, a tension-type headache.

In his January 1996 notice of disagreement, the veteran 
expressly contended that all his claims were "directly due 
to my time in the Persian Gulf."

In May 1996, the RO received lay statements from the 
veteran's parents, brother, and aunt.  According to a 
statement from the veteran's brother, dated in February 1996, 
the veteran complained of frequent headaches, and had a 
problem with excessive sweating.  The veteran's brother said 
he weighed over two hundred pounds but did not sweat as 
excessively as the veteran.  The veteran's parents and aunt 
noted his physical change since returning to the United 
States from the Persian Gulf area.  They reported that he was 
exposed to gasses, burning fuel, and other environmental 
contaminants, and that he continued to suffer from persistent 
headaches and profuse sweating.  The veteran was also noted 
to complain of nausea and joint aches.  His aunt reported 
that he had not been sick prior to the Persian Gulf War.

In December 1996, the RO received additional VA medical 
records, dated from January 1996 to December 1996.  These 
records noted the veteran's continued complaints and 
treatment from headaches, nausea, joint pain, and fatigue.  
In particular, treatment records reflect diagnoses of 
fibromyalgia (in March and June 1996) and degenerative joint 
disease (in October 1996). 

In February 1997, the RO received additional supportive 
statements from the veteran's parents and aunt.  These 
statements reiterated previous contentions regarding the 
veteran's physical condition following his return from the 
Persian Gulf.

In August 1997, the veteran underwent a VA mental disorders 
examination.  He reported that since returning from the 
Persian Gulf in 1991, he had suffered from joint pain, muscle 
aches, fatigue, sweating, and headaches.  It was noted that 
he was initially treated for depression by VA and placed on 
medications.  He did not think he was depressed but admitted 
to having nightmares; he did not remember what the nightmares 
were about, only that his wife or parents always awakened him 
when he was having one.  The veteran reported not being 
depressed, and said his sleep was disturbed, due to the fact 
that he got only five to six hours of sleep a night, because 
he did not feel tired when he got home and got up early the 
next day to return to work.  He had stopped taking prescribed 
psychiatric medications in January because it slowed his 
reaction time at work.  He said that his energy level was not 
what it used to be.  Following a clinical evaluation, the 
examiner's diagnosis was at Axis I: no mental disorder; at 
Axis II: no diagnosis; at Axis III: history of chronic 
fatigue, joint pain and muscle aches; at Axis IV: no 
diagnosis; and at Axis V: a score of 80 was assigned on the 
Global Assessment of Functioning (GAF) scale.

Following the Board's July 1998 remand, the veteran underwent 
a VA general medical examination in October 1998.  According 
to the examination report, the examiner noted the veteran's 
complaints that included recurrent nightmares and 
intermittent redness of the eyes, chronic nausea with 
activity, chronic fatigue, diffuse arthralgias of the knees, 
elbow and hips, bilaterally, recurrent headaches, chronic 
recurrent excessive sweating for no apparent reason, and a 
history of depression though not on medication.  In 
evaluating the veteran's eyes, it was noted that they 
reflected injected sclera, bilaterally.  The veteran reported 
that his eyes were not in a flare-up stage.  No other 
clinical abnormalities were reported.  The VA examiner 
reported that the veteran's symptoms were multiple and 
diffuse, and that the only known clinical diagnosis that 
would tie most of these together would be depression.  There 
was no evidence of active synovitis on examination.  It was 
further noted that the veteran's complaint of insomnia would, 
in a large degree, explain the injected sclera and the 
chronic red eyes.  Additionally, the excessive sweating could 
be related to the veteran's mild to moderate obesity.

In November 1998, the veteran underwent a VA mental disorders 
examination.  The examination report reveals that the veteran 
complained of continued difficulties with headaches two to 
three times a week, frequent night sweats, and joint pain.  
He reported that he could become easily fatigued walking up 
the four steps into his house and, once inside, his chest 
pounded climbing the stairs.  The veteran also reported that 
he was unsure whether he was still had nightmares, given that 
his family had not recently commented about the problem.  
Following a clinical evaluation, the examiner's diagnosis 
again indicated, at Axis I: no mental disorder.  It was noted 
that, as for mental health complaints of depression and 
nightmares, the veteran currently was not complaining of this 
symptomatology and the VA examiner observed that the veteran 
did not appear to have any diagnosable mental disorder or 
symptoms of a mental disorder or an undiagnosed cause. 

In December 1998, the veteran underwent VA orthopedic 
examination.  The examination report demonstrates that he 
indicated that he had sustained an injury while in service, 
and now suffered from joint pain, specifically in his hips 
and knees.  On clinical evaluation, the veteran's hips and 
knees were within normal limits.  The examiner's impression 
was bilateral hip and knee pain of nonspecific origin.  It 
was noted that the veteran might need a rheumatologic workup 
to rule out early arthritis of a rheumatoid nature.  An X-ray 
of the veteran's pelvis was normal.

In February 1999, the veteran underwent a VA ophthalmologic 
examination.  He reported that he had gotten a pine needle in 
his left eye about two years before, with a subsequent 
infection treated by VA.  He also suffered from intermittent 
redness in his eyes and used artificial tears to help with 
this condition.  On clinical evaluation, in particular, slit 
lamp examination showed his lids and lashes to have some 
telangiectasia, as well as meibomian plugging in both eyes.  
The sclera and conjunctiva had traces of infection, and his 
corneas were clear in both eyes, with decreased tear breakup 
time.  The VA examiner's diagnosis was probable acne rosacea, 
meibomian gland dysfunction, dry eyes, and occasional red eye 
in both eyes, possibly secondary to dry eyes.  The examiner 
further opined that he could not rule out that possible 
exposure to pathogens during the Persian Gulf War could also 
be causing the veteran's recurrent red eyes.

In a June 1999 Addendum to the December 1998 VA orthopedic 
examination report, it was noted that another VA doctor 
reviewed the veteran's medical records and the examination 
report, and found the report to be consistent with the 
records in the claims file.

In an October 1999 Addendum to the VA February 1999 
ophthalmologic examination report, another VA examiner 
reviewed the veteran's medical records and concurred with the 
previous findings of probable acne rosacea, meibomian gland 
dysfunction, and dry eyes, and that the veteran's occasional 
red eyes were most likely due to his dry eye findings in both 
eyes.  The VA examiner noted that the potential for exposure 
to pathogens during the Gulf War, as the cause of the 
veteran's recurrent chronic red eyes was less likely a 
contributing factor as compared to dry eyes and meibomian 
gland dysfunction, as well as acne rosacea.

Also in October 1999, the veteran underwent VA orthopedic 
examination.  He complained of joint pain with activity, and 
that the pain improved with rest.  The veteran denied 
swelling or inflammation of any of his joints.  Upon clinical 
evaluation of the veteran's hips and knees, range of motion 
was essentially normal. The veteran's knees exhibited mild 
medial joint line tenderness, bilaterally, with no effusions.  
The VA examiner opined that there was not a strong 
possibility of rheumatologic condition underlying the 
veteran's complaints, and that the veteran suffered from 
mechanical knee pain.

In July 2000, the veteran underwent another VA orthopedic 
examination.  The examination report reflects that he 
continued to complain of pain in his joints that was worse 
with activity.  X-rays taken at the time revealed no 
degenerative arthrosis of his knees.  On clinical evaluation, 
no abnormalities with respect to the veteran's lumbosacral 
spine or knees were reported.  The hip evaluation was also 
normal, except for mild pain with internal rotation to 
greater than 20 degrees on the right and left.  The VA 
examiner's assessment was mechanical low back pain, as well 
as mechanical knee pain, without evidence of rheumatologic 
and/or bony arthritis.

Pursuant to the Board's November 2000 remand, the veteran 
underwent further VA examinations in March and May 2002. 

The veteran underwent a VA ophthalmologic examination in 
March 2002.   According to the examination report, the 
veteran gave a history of getting contaminated water in his 
eyes approximately eighteen months before, while on training 
maneuvers.  He stated that, in 1996, a pine needle went into 
his eye, but he could not recall which eye.

On examination, the veteran's uncorrected visual acuity at 
distance was 20/400 in the right eye and left eye, 
respectively.  The uncorrected visual acuity at near was 
20/40 in the right and left eye, respectively.  The best-
corrected visual acuity was 20/25 in the right and left eye, 
respectively.  The external examination was within normal 
limits.  The ocular motility and confrontation of visual 
fields was within normal limits.  There was no pupillary 
defect in either eye.  Examination of the anterior segment 
revealed trace injection of the conjunctiva of both eyes.  
There was a 1+cortical and trace nuclear sclerotic changes of 
the lens of both eyes.  The maculae, vessels, and periphery 
were within normal limits.  On review of the veteran's 
records, the VA examiner noted the February 1999 VA 
examination, at which telangiectatic vessels and meibomian 
phlegmon and dryness were noted and the possibility of acne 
or rosea were considered.  The current diagnosis was 
presbyopia.  The VA examiner stated he would also consider 
the possibility of the previous diagnoses, to include 
allergic conjunctivitis and chronic conjunctivitis. 

A March 2002 VA general medical examination report reflects 
the veteran's complaints of headaches for quite some time.  
He said he had "always had stress headaches", which had 
worsened since his return from the Persian Gulf.  The 
headaches lasted one to two hours at a time and then became 
constant.  He currently had about one per week.  It was noted 
that a CT scan of the veteran's head was performed in July 
1994 and was normal.  It seemed that stressful situations 
made the headaches worse.  The veteran indicated that he had 
developed nausea since returning from Saudi Arabia.  He had 
experienced no problems with this for the past four or five 
months.  It was noted that nausea seemed to be worse before 
headaches.  He had undergone a gastrointestinal (GI) workup 
in the past.  Since returning from the Persian Gulf, it was 
noted that the veteran became clammy at times

Additionally, the veteran went to the gym two or three times 
a week and seemed to tolerate that level of activity well.  
However, he had some fatigue going up stairs and had some 
chest pain, although when he worked out at the gym he did not 
have any chest pain.  The veteran did not sleep well, and 
reported lowered mood.  He had suffered an ant bite on his 
wrist in July 1991 and had a severe local reaction, and a 
similar event had occurred in 1993.  Since 1992, the veteran 
said he had "kept a cold all of the time".  In the past two 
years things had improved, and his frequency of respiratory 
symptoms had been more like his baseline.  Sometimes he had a 
low-grade fever.  He had never had an allergy work-up.  
Further, while in Saudi Arabia, he said he had developed pain 
in his knees, hips, and shoulders.  In recent months, the 
situation seemed to have been less severe than in the past.  

On examination, the veteran was a well-developed, well-
nourished male in no acute distress.  His optic disks were 
sharp.  Neurological examination showed he was alert and 
cooperative, with normal speech.  Cranial nerves were intact; 
motor strength and tone were normal throughout.  Deep tendon 
reflexes were 2+ and symmetrical.  Finger-to-nose and gait 
were normal.  The VA examiner noted that X-rays of the 
veteran's knees and hips were taken in July 2000 and were 
normal.  The 1994 head CT was normal.  A 1994 chest X-ray was 
normal; laboratory test findings, including thyroid function, 
rheumatoid factor and sedimentation rate were normal.  The VA 
examiner recommended that the veteran undergo a neurolgic 
disorders examination.  Nausea was noted to have improved, 
and no further evaluation was recommended.  Nor was further 
evaluation recommended for the veteran's local insect bite 
reaction.  As to the excessive sweating, an updated chest X-
ray was recommended.  As to fatigue, cardiology and 
psychiatric examinations were recommended.  The examiner 
commented that, due to the fact that the veteran tolerated 
exercise in the gym, this should suggest his fatigue was not 
of cardiogenic origin, and he might be depressed.  As to the 
veteran's flu-like illness and chronic red eyes, the examiner 
recommended an allergy evaluation and, as to the joint pain, 
an orthopedic examination was noted.

Also in March 2002, the veteran underwent VA orthopedic 
examination.  According to the examination report, the 
veteran gave a history of significant bilateral hip and knee 
pain since he left Saudi Arabia in May 1991, with left knee 
pain greater than the right knee and increased with activity.  
He complained of popping in his left knee.  Both hips had the 
same amount of pain but were increased with activity.  The 
veteran reported a twisting left knee injury while playing 
pickup football in 1976 and a direct compression injury to 
his right knee in 1972.  He had no surgery, did not do 
physical therapy, and did not take any medications.  

On examination, right and left hip active range of motion 
reflected significant pain, especially with internal 
rotation.  The veteran's skin looked good, with no tenderness 
or skin changes.  There was pain in the groin with motion.  
Examination of both knees revealed no tenderness to palpation 
or effusion.  There was moderate pain with patellofemoral 
compression.  Active range of motion was from 0 to 130 
degrees of flexion.  There was no varus, valgus or anterior-
posterior instability.  There was moderate crepitus with 
range of motion of the knees.  The clinical assessment was 
bilateral hip degenerative joint disease.  The VA examiner 
noted that there had been no traumatic injury, but this was 
related to something progressive over many years.  X-rays 
were recommended to assess the level of degenerative joint 
disease.  Bilateral knee degenerative joint disease without 
ligamentous instability was also noted.  The veteran's minor 
injury was noted but the VA examiner said the disorder was 
progressive and had developed over many years.  According to 
VA radiology reports dated in March 2002, X-rays of the 
veteran's bilateral hips and left and right knees were 
essentially negative.

A May 2002 VA psychiatric examination report indicates that 
the veteran was evaluated because of his fatigue.  He veteran 
reported having knee, hip, and shoulder pain, TMJ 
(temporomandibular joint) syndrome, fibromyalgia, headaches, 
shortness of breath when he walked up steps despite the fact 
that he worked out without becoming winded, and night sweats, 
and said that he took Tylenol.  The veteran reported that he 
had worked with the Richland County Sheriff's Department 
since 1991 and presently worked in the courtroom.  

On examination, the veteran was alert, oriented, and 
attentive with a mildly dysphoric mood and somewhat anxious 
affect.  His speech was regular with some stammering that 
appeared to be related to anxiety.  His eye contact was good 
and his thought process was logical and coherent.  At Axis I, 
the diagnosis was depressive disorder, not otherwise 
specified.  At Axis III, per the veteran's report, the 
diagnoses included knee, hip, and shoulder pain; TMJ; 
fibromyalgia; headaches; shortness of breath when walking up 
stairs; and night sweats.  The VA examiner commented that the 
veteran exhibited mild symptoms associated with a depressive 
disorder.  It was noted that the veteran noticed a mild 
decline in terms of his energy and noted some decreased 
interest in his activities and some sleep problems.  He said 
he was in bed approximately seven hours but his sleep was 
disturbed.  He had some mild concentration problems and 
suggested he had some difficulty with his mood since coming 
back from Saudi Arabia.  He seemed anxious during the 
interview, and said it was because he was in the VA and 
really did not like to be in the VA because he did not feel 
that he had been well treated by VA, or that other veterans 
are treated well by VA.   

In May 2002, the veteran also underwent VA neurological 
examination.  According to the examination report, the 
veteran was a police officer who had developed headaches in 
1993.  His headaches occurred at the rate of five or six a 
month, and did not prevent him from doing his job.  He was a 
police officer at the courthouse in Columbia, South Carolina.  
His headaches were relieved with Tylenol but, even when the 
Tylenol wore off, he occasionally noticed that he still might 
have a headache.  His sleep was poor and not restful.  He had 
a sweating disorder throughout his body.  

On examination, the veteran was awake, alert, and 
cooperative.  He seemed to be very tense, with reflexes 
obtained only through deep concentration and relaxation and 
reinforcement.  It was noted that the veteran was obviously 
worried about the neurological examination, and sweated 
profusely during it.  He had normal cranial nerves.  There 
was no carotid artery bruit.  There was no evidence of a 
straight leg raising sign.  He had normal coordination, 
normal sensation, and normal deep tendon reflexes obtained 
only through reinforcement.  The veteran had normal 
coordination and sensation, and deep tendon reflexes were 
obtained only through reinforcement.  There was no evidence 
of a straight leg raising sign.  The VA examiner said that 
there was a normal neurological examination, overall.  The 
clinical impression was headaches, most likely due to 
tension.  The VA examiner noted that there was no evidence of 
neurological abnormalities in the neurological examination 
and the 1994 CT was negative.

Finally, in May 2002, the veteran underwent VA cardiology 
examination.  According to the examination report, the March 
2002 VA (general medical) examiner recommended that the 
veteran undergo examination for headache, have a chest X-ray 
for excessive sweating, and cardiology and mental 
examinations, for possible depression.  The examiner reviewed 
the veteran's medical records.  It was noted that he did not 
have any chest pain and did not have any evidence of 
myocardial infarction.  He was able to walk two or three 
miles without getting any leg or chest pain.  His current 
medications were Tylenol and Sudafed for his headache.  He 
constantly had a headache, and had chronic sinus problems.  
The veteran worked as a police officer for the State, in 
Richmond County.  He walked three or four miles daily without 
discomfort or pain.  He had headaches secondary most likely 
to his sinus headache.  

On examination, the veteran was alert and oriented.  His skin 
had no rashes.  Both eyes conjunctivae and corneas were 
clear.  His pupils were reactive to light.  Sinuses were 
tender.  Nasal mucosa was congested and his throat was 
congested.  Examination of the ears revealed that tympanic 
membranes were visible.  The neck was supple and the thyroid 
gland was not palpable.  Lungs were clear with clear breath 
sounds.  There was no crepitation or rhonchi.  Examination of 
the heart revealed S1/S2 audible with no murmur.  All of the 
peripheral pulses were present, with no jugular venous 
distention or edema.  The veteran's abdomen was soft and 
nontender.  His liver and spleen were not palpable.  Cranial 
nerves were normal with no sensory or motor deficit.  Plantar 
was down-going, and the extremities revealed no edema.  
Diagnostic tests results included an echocardiogram that 
showed an ejection fraction of 67 percent, with normal left 
and right ventricular chambers and left and right atrial 
chambers.  The diagnosis was chronic sinusitis and no cardiac 
problem.

II.  Analysis

A.  Veterans Claims Assistance Act

The appellant has requested service connection for headaches, 
nausea, excessive sweating, fatigue, swelling from insect 
bites, symptoms of a flu-like virus, red eyes, and joint 
pain, claimed as manifestations of an undiagnosed illness.  
Before addressing these issues, the Board notes that, in 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations, to the extent they are applicable, have been 
satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for advising 
the claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  The VA examinations obtained in July 1994, June 1995, 
August 1997, October, November and December 1998, February 
and October 1999, July 2000, and in March and May 2002 
fulfill these criteria.

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement of 
the case (SOC), and supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, in a March 2001 letter, the RO advised the veteran 
of the Veterans Claims Assistance Act and the new duty-to-
assist regulations and, in the September 2002 SSOC, he was 
provided with the new regulations found at 38 C.F.R. §§ 3.102 
and 3.159 (2002).  A copy of that letter and the SSOC were 
also sent to the veteran's accredited service representative.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  Neither the veteran 
nor his representative has responded to the letter.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection for headaches, 
nausea, excessive sweating, fatigue, swelling from insect 
bites, symptoms of a flu-like virus, red eyes, and joint 
pain, claimed as manifestations of an undiagnosed illness.

As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); 
see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (now codified as amended at 
38 U.S.C. § 5107(b) (West 2002)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303(a), 3.304 (2002).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  Moreover, a veteran shall be granted service 
connection for certain chronic diseases, although not 
otherwise established as incurred in service, if such disease 
is manifested to a 10 percent degree within one year 
following service.  38 U.S.C.A. §§ 1101, 1112(a)(1), 1101(3), 
1113 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2002).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In the present case, the veteran appears to be asserting that 
he suffers from disabilities that are manifestations of 
undiagnosed illness resulting from his service in the Persian 
Gulf region during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding a regulation at 38 C.F.R. § 3.317, 
which defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia Theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amending various provisions of 38 U.S.C. §§ 1117, 1118.  
Section 202 of the VEBEA restyled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 
38 U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the period 
during which an undiagnosed illness must be manifested, to 
the requisite 10 percent degree, to December 31, 2006.  The 
changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

The completely revised section 1117(a) now provides as 
follows:

(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest-
(A) during service on active duty in 
the Armed Forces in the Southwest Asia 
theater of operations during the 
Persian Gulf War; or
(B) to a degree of 10 percent or more 
during the presumptive period 
prescribed under subsection (b).

(2) For purposes of this subsection, the 
term "qualifying chronic disability" 
means a chronic disability resulting from 
any of the following (or any combination 
of any of the following): 
(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is 
defined by a cluster of signs or 
symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) 
warrants a presumption of service-
connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

Also, a new subsection (g) was added to section 1117, as 
follows:

(g) For purposes of this section, signs 
or symptoms that may be a manifestation 
of an undiagnosed illness or a chronic 
multisymptom illness include the 
following: (1) Fatigue. (2) Unexplained 
rashes or other dermatological signs or 
symptoms. (3) Headache. (4) Muscle pain. 
(5) Joint pain. (6) Neurological signs 
and symptoms. (7) Neuropsychological 
signs or symptoms. (8) Signs or symptoms 
involving the upper or lower respiratory 
system. (9) Sleep disturbances. 
(10) Gastrointestinal signs or symptoms. 
(11) Cardiovascular signs or symptoms. 
(12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of section 1117(g) 
as manifestations of an undiagnosed illness.  The effective 
dates of all of the cited amendments was March 1, 2002.  See 
66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (codified at 38 
C.F.R. § 3.317(a)(1)(i) (2002)).

The present version of 38 C.F.R. § 3.317 (2002), entitled 
"Compensation for certain disabilities due to undiagnosed 
illnesses," provides as follows - 

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability:

(i) became manifest either during 
active military, naval, or air 
service in the Southwest Asia 
theater of operations during the 
Persian Gulf War, or to a degree of 
10 percent or more not later than 
December 31, 2001; and

(ii) by history, physical 
examination, and laboratory tests 
cannot be attributed to any known 
clinical diagnosis.

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent 
verification.

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-
month period will be considered 
chronic. The 6-month period of 
chronicity will be measured from the 
earliest date on which the pertinent 
evidence establishes that the signs or 
symptoms of the disability first became 
manifest.

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in 
which the functions affected, 
anatomical localization, or 
symptomatology are similar.

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of 
the United States.

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; 
(8) signs or symptoms involving the 
respiratory system (upper or lower); 
(9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; 
(11) cardiovascular signs or symptoms; 
(12) abnormal weight loss; (13) 
menstrual disorders.

(c) Compensation shall not be paid under 
this section:

(1) if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; or

(2) if there is affirmative evidence 
that an undiagnosed illness was caused 
by a supervening condition or event 
that occurred between the veteran's 
most recent departure from active duty 
in the Southwest Asia theater of 
operations during the Persian Gulf War 
and the onset of the illness; or

(3) if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or 
the abuse of alcohol or drugs.

(d) For purposes of this section:

(1) the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War.

(2) the Southwest Asia theater of 
operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red 
Sea, and the airspace above these 
locations.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  

As to the present case, however, the changes made to 38 
U.S.C.A. §§ 1117 and 1118 did not materially change the law 
as to the symptoms claimed for service connection as due to 
undiagnosed illness by this veteran, and hence do not affect 
the adjudication of his claims.  Therefore, the Board finds 
that the veteran is not prejudiced in any way by the Board's 
adjudication of his claims without remand to the RO for 
initial consideration under the revised statute.  See Curry 
v. Brown, 7 Vet. App. 59 (1994); Barnett v. Brown, 8 Vet. 
App. 1 (1995); See also Soyini v. Derwinski, supra; Sabonis 
v. Brown, supra.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a);  See Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a). "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R.  3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.   See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a veteran must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer, supra.

1.  Service Connection for Headaches

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings regarding 
headaches.  

At the time of the veteran's July 1994 VA Persian Gulf War 
examination, there were no abnormal clinical or laboratory 
test findings.  The results of the CT scan of the veteran's 
head, performed at the time were, negative.  

At the time of June 1995 VA examination, there were normal 
neurological findings and the examiner said the veteran's 
headaches could be classified as either a migraine without 
aura or, more likely, a tension-type headache.

At the time of the October 1998 VA general medical 
examination, clinical findings were normal.

At the time of a May 2002 VA cardiology examination, it was 
noted that the veteran constantly had a headache and had 
chronic sinus problems.  It was noted he had headaches 
secondary most likely to his sinus headache.  

At the time of a May 2002 VA neurological examination, the 
veteran complained of headaches.  A diagnosis of headaches, 
mostly likely due to tension, was rendered at that time.  The 
VA examiner stated that there was no evidence of neurological 
abnormalities in the neurological examination.

The Board notes that the veteran's claimed headache disorder 
has been diagnosed, and accordingly there is no basis for his 
claim that headaches are due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
several of the VA medical examinations of record have 
specifically identified the veteran's claimed headache 
disorder as tension, migraine, or sinus headaches.  Thus, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed headache disorder.  The evidence of record 
shows that the first objective medical findings of headaches 
were not until June 1994.  Diagnoses of migraine, tension, 
and sinus headaches were also rendered during June 1995 and 
May 2002 VA examinations, respectively.  However, there has 
been no competent medical evidence linking the veteran's 
migraine, tension, or sinus headaches to his period of active 
military service or during any applicable presumption period.

While the Board is sympathetic to the veteran's sincere 
belief that his headaches are related to his period of Gulf 
War service, and notes that he is competent to report 
symptoms he experienced in-service; he is not qualified to 
render an opinion as to whether the current tension headaches 
are related to service.  See Routen v. Brown, supra; Espiritu 
v, Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence, or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case. 38 U.S.C.A. § 5107(b) (old and new 
versions).


2.  Service Connection for Nausea

A review of the veteran's service medical records 
demonstrates that they are devoid of complaints or findings 
of a gastrointestinal disorder.  

At the time of the veteran's July 1994 VA Persian Gulf War 
examination, clinical findings were normal.  An upper GI 
series revealed a small hiatal hernia but was otherwise 
negative.

At the time of the veteran's June 1995 VA examinations, the 
examiners reported normal clinical findings. 

At the time of the veteran's October 1998 VA examination, 
there were essentially normal clinical findings.

At the time of the veteran's March 2002 VA general medical 
examination, he reported developing nausea since returning 
from Saudi Arabia, but told the VA examiner that he had 
experiencedno problems with that for the past four or five 
months.  The examiner noted that the veteran's nausea had 
improved and did not warrant further evaluation.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that VA's and the Court of Appeals for Veterans Claims' 
interpretation of section 1110 of the statute as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary, and therefore the 
decision based on that interpretation must be affirmed); see 
also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The objective medical findings demonstrate that the veteran 
does not currently have any type of nausea disorder.  There 
were no complaints or findings of nausea problems in service.  
An upper GI series performed in July 1994 was essentially 
negative, and normal findings for the abdomen and 
gastrointestinal system were also reported at the time of a 
June 1995 VA examination.  Finally, at the time of the March 
2002 VA general medical examination, the veteran reported no 
problems with nausea in the past five or six months.  
Examination of his abdomen revealed no masses, tenderness, or 
organomegaly and the VA examiner said the veteran's nausea 
was improved and did not warrant additional evaluation.  
Furthermore, the veteran has submitted no evidence to show 
that he currently has a nausea disorder.  In short, no 
medical opinion or other medical evidence showing that the 
veteran currently has nausea disorder has been presented.  
Rabideau v. Derwinski, 2 Vet. App. at 143.

As to the veteran's belief, stated in both his testimony and 
written documents, that he currently has a nausea disorder, 
the Board notes that he is competent to report symptoms he 
experienced in-service; however, he is not qualified to 
render an opinion as to whether he currently has a nausea 
disorder in disorder and whether that disorder is related to 
service.  See Routen v. Brown, supra; Espiritu v, Derwinski, 
2 Vet. App. at 492.

The objective medical evidence, or lack thereof, is more 
probative than the veteran's assertions of nausea symptoms 
since service.  As such, service connection for a nausea 
disorder is not warranted.  The preponderance of the evidence 
is against the claim and there is no reasonable doubt to be 
resolved.

The Board has considered the doctrine of the benefit of the 
doubt, both pre-and post-VCAA, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case. 
38 U.S.C.A. § 5107(b) (old and new versions).

3.  Service Connection for Excessive Sweating

A review of the veteran's service medical records 
demonstrates that they are devoid of complaints or findings 
of an excessive sweating disorder.  At the time of his July 
1994 VA Persian Gulf War examination, the clinical findings 
were normal.  A chest X-ray taken at the time was normal.


At the time of the veteran's June 1995 VA general medical and 
neurolgic examinations, the examiners reported normal 
findings. 

At the time of October 1998 VA examination, the VA examiner 
opined that the veteran's excessive sweating could be related 
to his mild to moderate obesity.

At the time of the veteran's March 2002 VA general medical 
examination, the was noted that the veteran exercised in a 
gym two or three times per week.  At that time a chest X-ray 
was recommended. 

At the time of the veteran's May 2002 VA neurological 
examination, he complained of a sweating disorder throughout 
his body.  It was noted that he seemed to be very tense, was 
obviously very worried about the neurological examination, 
and sweated profusely during it.  There was no evidence of 
neurological abnormality in the examination.  At the time of 
the veteran's May 2002 VA cardiology examination, it was 
noted that the veteran clear cardiologically.

At the time of the May 2002 VA examination for mental 
disorders, it was noted that the veteran seemed anxious 
during the interview, and indicated it was because he was in 
VA and did not like to be in VA because he did not feel he 
had been well treated by VA or that other veterans were 
treated well by the agency.

The Board notes that the veteran's claimed sweating disorder 
has been variously diagnosed as due to obesity and/or 
anxiousness, and accordingly there is no basis for his claim 
that a sweating disorder is to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
several of the VA medical examinations of record have 
specifically identified the veteran's claimed sweating 
disorder as due to mild to moderate obesity or anxiousness.  
Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness that can be 
related to service under the provisions of 38 C.F.R. § 3.317.  
As the veteran's claimed disorder has been diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. 
§ 3.317(a)(1)(ii). 

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed excessive sweating disorder.  The evidence 
of record shows that the first objective medical findings of 
excessive sweating were not until 2002, although in October 
1998, the VA examiner thought the veteran's reports of 
excessive sweating may be due to mild or moderate obesity.  
Profuse sweating was noted at the May 2002 VA examinations 
and apparently attributed to the veteran's anxiousness.  
However, there has been no competent medical evidence linking 
the veteran's profuse sweating to his period of active 
military service or during any applicable presumption period. 

While we are sympathetic to the veteran's belief that his 
profuse sweating is related to his period of Gulf War 
service, and note that he is competent to report symptoms he 
experienced in-service, he is not qualified to render an 
opinion as to whether the current tension headaches are 
related to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence, or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case.  38 U.S.C.A. § 5107(b) (old and new 
versions).

4.  Service Connection for Fatigue

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings regarding 
fatigue.  At the time of his July 1994 VA Persian Gulf War 
examination, there were normal clinical and laboratory test 
findings.

At the time of June 1995 VA examinations, there were normal 
clinical findings.

At the time of an August 1997 VA mental disorders 
examination, the veteran reported having nightmares and said 
he was not depressed.  He described sleep difficulty as he 
only got about five or six hours of sleep night due to 
working the night shift.  He said his energy level was not 
what it used to be.  At Axis I, the VA examination reported 
no mental disorder and, at Axis III, history of chronic 
fatigue, joint pain and muscle aches were noted.  

At the time of the veteran's October 1998 VA examination, the 
examiner reported the veteran's symptoms were multiple and 
diffuse, and that the only known clinical diagnosis that 
would tie most of these together would be depression.

At the time of the veteran's November 1998 VA mental 
disorders examination, he complained of easy fatigue walking 
up the four steps into his house and, once inside, said his 
chest pounded climbing the stairs.  He was unsure if he still 
had nightmares, as his family had not recently commented 
about it.  The VA examiner's diagnosis at Axis I was no 
mental disorder.  It was noted that, as for mental health 
complaints of depression and nightmares, the veteran 
currently was not complaining of that symptomatology.

At the March 2002 VA general medical examination, he reported 
going to the gym two or three times a week and it was noted 
that he seemed to tolerate that level of activity well.  He 
had some fatigue going up stairs and had some chest pain, 
although when he worked out at the gym he did not have any 
chest pain.  The veteran did not sleep well, and reported 
lowered mood.  The VA examiner commented that since the 
veteran tolerated exercise in the gym, that should suggest 
his fatigue was not of cardiogenic origin and he may be 
depressed.  Cardiology and psychiatric examinations were 
recommended.  


At the time of the veteran's May 2002 VA psychiatric 
examination, it was noted that he was evaluated due to 
fatigue.  It was noted he reported having knee, hip, and 
shoulder pain, TMJ, was diagnosed with fibromyalgia, 
headaches and shortness of breath when he walked up steps 
despite the fact that he worked out and can do so without 
becoming winded.  He worked as an courtroom officer.  At Axis 
I, the diagnosis was depressive disorder, not otherwise 
specified.  The VA examiner commented that the veteran 
exhibited mild symptoms associated with depressive disorder.  
He had a mild decline in terms of energy and some decreased 
interest in his activities and some sleep problems.  He had 
mild concentration problems, and suggested he had felt some 
difficulty with his mood since coming back from Saudi Arabia.  
He was anxious during the interview.

At the time of a May 2002 VA cardiology examination, it was 
noted that the veteran did not have nay chest pain.  He was 
able to walk two or three miles without getting any leg or 
chest pain.  He walked three or four miles daily without 
discomfort or pain.  The diagnosis was no cardiac problem.

The Board notes that the veteran's claimed fatigue disorder 
has been diagnosed, and accordingly there is no basis for his 
claim that headaches are due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  In this regard, 
several of the VA medical examinations of record have 
specifically identified the veteran's claimed fatigue as 
associated with a depressive disorder, not otherwise 
specified.  Thus, the relevant medical evidence does not show 
that he currently has an undiagnosed illness that can be 
related to service under the provisions of 38 C.F.R. § 3.317.  
As the claimed disorder has been diagnosed, the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).  Furthermore, in its November 2000 
decision, the Board denied entitlement to service connection 
for depression, claimed as a manifestation of an undiagnosed 
illness. 

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  Turning to a review of 
this claim on a direct basis, the Board notes that 
the service medical records are negative for any evidence of 
the claimed diagnosed depressive disorder.  The evidence of 
record shows that the first objective medical findings of a 
depressive disorder were not until May 2002.  However, there 
has been no competent medical evidence linking the veteran's 
depressive disorder to his period of active military service 
or during any applicable presumption period.

While the Board is sympathetic to the veteran's belief that 
his depressive is related to his period of Gulf War service, 
and notes that he is competent to report symptoms he 
experienced in-service; he is not qualified to render an 
opinion as to whether the current depressive disorder is 
related to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence, or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case. 38 U.S.C.A. § 5107(b) (old and new 
versions).

5.  Service Connection for Swelling from Insect Bites

A review of the veteran's service medical records 
demonstrates that they are devoid of complaints or findings 
of swelling from insect bites.  A private hospital record 
dated in June 1993 indicates that the veteran was treated for 
an adverse reaction following an insect bite.

At the time of the veteran's July 1994 VA Persian Gulf War 
examination, there were normal clinical and laboratory test 
findings.

At the time of the June 1995 VA general medical and neurolgic 
examinations, the examiners reported normal findings. 

At the time of veteran's October 1998 VA examination, 
complaints and diagnoses were not referable to swelling from 
an insect bite.

At the time of his March and May 2002 VA examinations, the 
veteran did not complain of swelling from an insect bite, and 
findings were not referable to such a disorder.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, supra; see also, Gilpin v. 
West, supra; Brammer v. Derwinski, 3 Vet. App. at 225; 
Rabideau v. Derwinski, 2 Vet. App. at 144.

The objective medical findings demonstrate that the veteran 
does not currently have a disorder associated with swelling 
from an insect bite.  There were no complaints or findings of 
an adverse reaction to an insect bite in service.  Normal 
findings were also reported at the time of a June 1995, 
October 1998, and March and May 2002 VA examinations.  

Furthermore, the veteran has submitted no evidence to show 
that he currently has an adverse reaction to an insect bite.  
While a June 1993 private record demonstrates that the 
veteran was treated at that time for an adverse reaction to 
an insect bite, there is no current medical evidence of such 
a disorder.  In short, no medical opinion or other medical 
evidence showing that the veteran currently has an adverse 
reaction to an insect bite disorder has been presented.  See 
Rabideau v. Derwinski, 2 Vet. App. at 143.

As to the veteran's beliefs, stated in both his testimony and 
written documents, that he currently has a disorder 
manifested by an adverse reaction to an insect bite, the 
Board notes that he is competent to report symptoms he 
experienced in-service; however, he is not qualified to 
render an opinion as to whether he currently has an excessive 
sweating disorder and whether that disorder is related to 
service.  See Routen v. Brown, supra; Espiritu v, Derwinski, 
2 Vet. App. at 492.

The objective medical evidence, or lack thereof, is more 
probative than the veteran's assertions of an adverse 
reaction to an insect bite since service.  As such, service 
connection for an excessive sweating disorder is not 
warranted.  The preponderance of the evidence is against the 
claim, and there is no reasonable doubt to be resolved.

The Board has considered the doctrine of the benefit of the 
doubt, both pre-and post-VCAA, but the evidence is not so 
evenly balanced as to raise a reasonable doubt in this case. 
38 U.S.C.A. § 5107(b) (old and new versions).

6.  Service Connection for Symptoms of Flu-Like Virus

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings regarding 
flu-like virus.  At the time of his July 1994 VA Persian Gulf 
War examination, there were normal clinical findings.  The CT 
of the veteran's head, performed at the time, was negative.  
At the time of June 1995 and October 1998 VA examinations, 
there were normal findings.

At the time of the March 2002 VA examination, the veteran 
said that, since 1992, he had "kept a cold all of the 
time".  He also said that, in the past two years, things had 
improved and his frequency of respiratory symptoms had been 
more like his baseline.  Sometimes he had a low-grade fever.  
He had never had an allergy work-up.  A 1994 chest X-ray had 
been normal as were laboratory tests.  An allergy evaluation 
was recommended.

At the time of the May 2002 VA cardiology examination, it was 
noted that the veteran had chronic sinus problems.  It was 
also noted that the veteran had headaches secondary most 
likely to his sinus headache.  Examination findings included 
tender sinuses, and nasal mucosa and throat that were 
congested.  The diagnoses included chronic sinusitis. 

The Board notes that the veteran's claimed flu-like virus has 
been diagnosed, and accordingly there is no basis for his 
claim that flu-like symptoms are due to an undiagnosed 
illness occasioned by service in the Persian Gulf.  In this 
regard, a VA medical examination of record has specifically 
identified the veteran's claimed flu-like virus as chronic 
sinusitis.  Thus, the relevant medical evidence does not show 
that the veteran currently has an undiagnosed illness that 
can be related to service under the provisions of 38 C.F.R. § 
3.317.  As the claimed disorder has been diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

As noted above, in cases, such as this, where there is a 
diagnosis, the case must be decided on a direct basis.  
Turning to a review of this claim on a direct basis, the 
Board notes that the service medical records are negative for 
any evidence of the claimed diagnosed sinusitis disorder.  
The evidence of record shows that the first objective medical 
findings of sinusitis were not until May 2002.  However, 
there has been no competent medical evidence linking the 
veteran's sinusitis disorder to his period of active military 
service or during any applicable presumption period.

While the Board is sympathetic to the veteran's belief that 
his sinusitis is related to his period of Gulf War service, 
and notes that he is competent to report symptoms he 
experienced in-service; he is not qualified to render an 
opinion as to whether the current sinusitis is related to 
service.  See Routen v. Brown, supra; Espiritu v, Derwinski, 
2 Vet. App. at 492.  The objective medical evidence, or lack 
thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case.  38 U.S.C.A. § 5107(b) (old and new 
versions).

7.  Service Connection for Red Eyes

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings regarding 
red eyes.  At the time of his July 1994 VA Persian Gulf War 
examination, there were normal examination findings and 
laboratory test results.

At the time of June 1995 VA examinations, there were normal 
findings.  At the time of the October 1998 VA examination, 
the examiner noted that the veteran's eyes reflected injected 
sclera, bilaterally.  The veteran reported that his eyes were 
not in a flare-up state.  The examiner commented that the 
veteran's complaint of insomnia would in a large degree 
explain the injected sclera and the chronic red eyes

At the time of the veteran's February 1999 VA ophthalmologic 
examination, he reported intermittent redness in his eyes.  
The diagnosis was probable acne rosacea, meibomian gland 
dysfunction, dry eyes, and occasional red eye in both eyes, 
possibly secondary to the veteran's dry eyes.  The VA 
examiner opined that he could not rule out that possible 
exposure to pathogens during the Persian Gulf War could also 
be causing the veteran's recurrent red eyes.  However, in an 
October 1999 Addendum to the February 1999 VA examination 
report, it was noted that the veteran's occasional red eyes 
were most likely due to his dry eye findings in both eyes.  
It was noted at that time that the potential for exposure to 
pathogens during the Gulf War, as the cause of the veteran's 
recurrent chronic red eyes, was less likely a contributing 
factor as compared to dry eyes and meibomian gland 
dysfunction, as well as acne rosacea

At the time of the March 2002 ophthalmologic VA examination, 
the veteran said he had a history of getting contaminated 
water in his eyes approximately eighteen months earlier and 
had a pine needle go into an eye sometime in 1996.  The VA 
examiner noted the February 1999 VA examination when 
telangiectic vessels, meibomian phlegmon, and dryness were 
noted and the possibility of acne or rosea considered.  The 
current diagnosis was presbyopia.  It was noted that the VA 
examiner would also consider the possibility of the previous 
diagnoses, to include allergic conjunctivitis and chronic 
conjunctivitis.

The Board notes that the veteran's claimed red eye disorder 
has been diagnosed, and accordingly there is no basis for his 
claim that red eyes are to an undiagnosed illness occasioned 
by service in the Persian Gulf.  In this regard, several of 
the VA medical examinations of record have specifically 
identified the veteran's claimed red-eye disorder as 
telangiectatic vessels, meibomian phlegmon, dryness, allergic 
conjunctivitis, and chronic conjunctivitis.  Thus, the 
relevant medical evidence does not show that the veteran 
currently has an undiagnosed illness that can be related to 
service under the provisions of 38 C.F.R. § 3.317.  As the 
veteran's claimed disorder has been diagnosed, the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot be used to 
establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  The Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed red eye disorder variously diagnosed as 
conjunctivitis or dry eyes.  The evidence of record shows 
that the first objective medical findings of a meibomian 
gland dysfunction or dry eyes were not until February 1999.  
Diagnoses of presbyopia and conjunctivitis were also rendered 
during the March 2002 VA examination. However, there has been 
no competent medical evidence linking the red eyes disorder 
to his period of active military service or during any 
applicable presumption period.

Nor is service connection warranted for the veteran's 
diagnosed presbyopia.  See 38 C.F.R. § 3.303(c) (congenital 
or developmental defects, refractive error of the eye, etc., 
are not diseases or injuries within the meaning of applicable 
legislation).  The General Counsel of VA has noted, however, 
in a precedential opinion, that if, during service, 
superimposed disease or injury does occur, service connection 
may be warranted for the resultant disability.  VAOPGCPREC 
82-90 (1990).  However, in this case there is no evidence of 
superimposed injury or disease in service to warrant service 
connection for red eyes.

While the Board is sympathetic to the veteran's belief that 
his red eyes are related to his period of Gulf War service, 
and notes that he is competent to report symptoms he 
experienced in service, he is not qualified to render an 
opinion as to whether the current dry eyes or conjunctivitis 
is related to service.  See Routen v. Brown, supra; Espiritu 
v, Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence, or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case. 38 U.S.C.A. § 5107(b) (old and new 
versions).

8.  Service Connection for Joint Pain

A review of the veteran's service medical records 
demonstrates that the record is devoid of findings regarding 
musculoskeletal complaints.  At the time of hi July 1994 VA 
Persian Gulf War examination, there were normal clinical 
examination findings.  A laboratory test for a rheumatoid 
factor was negative.

At the time of June 1995 VA examinations, there were normal 
findings.

Although VA treatment records dated in March and June 1996 
included a diagnosis of fibromyalgia, in October 1996, 
degenerative joint disease was diagnosed.

At the time of the October 1998 VA examination, the examiner 
found that the veteran's symptoms were multiple and diffuse 
and that the only known clinical diagnosis that would tie 
most of them together would be depression.

At the time of the veteran's December 1998 VA orthopedic 
examination, the veteran reported sustaining an injury in 
service and currently had joint pain, specifically in his 
hips and knees.  On clinical evaluation, his hips and knees 
were within normal limits.  At that time, the clinical 
impression was bilateral hip and knee pain of nonspecific 
origin and a rheumatologic workup was suggested to rule out 
early arthritis of a rheumatoid nature.  

At the time of the veteran's October 1999 VA orthopedic 
examination, he complained of joint pain with activity and 
that the pain improved with rest and denied joint swelling or 
inflammation.  Joint range of motion essentially normal.  The 
knees were mildly tender at the medial joint line.  The VA 
examiner said there was not a strong possibility of 
rheumatologic condition underlying the veteran's complaints 
and that he suffered from mechanical knee pain.

At the time of the July 2000 VA orthopedic examination, he 
complained of joint pain that worsened with activity.  There 
were no abnormal clinical findings regarding the veteran's 
lumbosacral spine or knees.  Hip evaluation was also normal, 
except for mild pain with internal rotation.  The assessment 
was mechanical low back pain and knee pain, without 
rheumatologic and/or bony arthritis. 

At the time of the March 2002 VA general medical examination, 
he reported that he went to the gym two or three times a week 
and seemed to tolerate that level of activity well.  It was 
noted that, while in Saudi Arabia, he developed knee, hip, 
and shoulder pain but, in recent months, the situation seemed 
to have been less severe than in the past.  Examination 
showed his gait was normal; X-rays of the veteran's knees and 
hips, taken in July 2000, were also normal.  

At the time of his March 2002 VA orthopedic examination, he 
gave a history of significant bilateral hip and knee pain 
since he left Saudi Arabia in May 1991, with left knee pain 
greater than the right knee and increased with activity.  He 
said his left knee popped and both hips were equally painful 
and were increased with activity.  He reported a twisting 
left knee injury in 1976 and a direct compression injury to 
his right knee in 1972.  Clinical assessment was bilateral 
hip degenerative joint disease that was progressive over many 
years.  Bilateral knee degenerative joint disease without 
ligamentous instability was noted and also described as 
progressive.  X-rays of the veteran's bilateral hips and 
knees were negative. 

The Board notes that the veteran's claimed joint pain has 
been diagnosed, and accordingly there is no basis for his 
claim that joint pain is due to an undiagnosed illness 
occasioned by service in the Persian Gulf.  Although 
fibromyalgia was noted in two VA medical records in 1996, the 
more recent VA medical examination reports identified the 
veteran's claimed joint pain as degenerative joint disease.  
Thus, the relevant medical evidence does not show that the 
veteran currently has an undiagnosed illness that can be 
related to service under the provisions of 38 C.F.R. § 3.317.  
As the veteran's claimed disorder has been diagnosed, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 cannot 
be used to establish service connection.  See 38 C.F.R. § 
3.317(a)(1)(ii).

In cases, such as this, where there is a diagnosis, the case 
must be decided on a direct basis.  The Board notes that the 
service medical records are negative for any evidence of the 
claimed diagnosed degenerative joint disease.  The evidence 
of record shows that the first objective medical findings of 
degenerative joint disease were noted in October 1996 and 
diagnosed again in March 2002.  Diagnoses of mechanical knee 
and low back pain were also rendered during October 1999 and 
July 2000 VA examinations.  However, there has been no 
competent medical evidence linking the veteran's joint 
disorder to his period of active military service or during 
any applicable presumption period.

While the Board is sympathetic to the veteran's beliefs that 
his degenerative joint disease of the hips and knees is 
related to his period of Gulf War service, and notes that he 
is competent to report symptoms he experienced in-service; he 
is not qualified to render an opinion as to whether the 
current degenerative joint disease of the hips and knees is 
related to service.  See Routen v. Brown, supra; Espiritu v, 
Derwinski, 2 Vet. App. at 492.  The objective medical 
evidence, or lack thereof, is more probative in this case.

Accordingly, for reasons cited above, the preponderance of 
the evidence is against the claim and there is no reasonable 
doubt to be resolved.  The Board has considered the doctrine 
of the benefit of the doubt, both pre-and post-VCAA, but the 
evidence is not so evenly balanced as to raise a reasonable 
doubt in this case.  38 U.S.C.A. § 5107(b) (old and new 
versions).


ORDER

Service connection for headaches, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for nausea, claimed as a manifestation 
of an undiagnosed illness, is denied.

Service connection for excessive sweating, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for fatigue, claimed as a manifestation 
of an undiagnosed illness, is denied.

Service connection for swelling from insect bites, claimed 
as a manifestation of an undiagnosed illness, is denied.

Service connection for symptoms of a flu-like virus, 
claimed as a manifestation of an undiagnosed illness, is 
denied.

Service connection for red eyes, claimed as a 
manifestation of an undiagnosed illness, is denied.

Service connection for joint pain, claimed as a 
manifestation of an undiagnosed illness, is denied.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

